Name: Council Regulation (EEC) No 3722/84 of 18 December 1984 amending Regulation (EEC) No 1320/84 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343 / 32 Official Journal of the European Communities 31 . 12 . 84 COUNCIL REGULATION (EEC) No 3722 / 84 of 18 December 1984 amending Regulation (EEC) No 1320/84 opening, allocating and providing for the administration of a Community tariff quota for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, as from 1 January 1985 ; whereas Regulation (EEC) No 1320 / 84 should therefore be amended, Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas , by Regulation (EEC) No 1320/ 84 ('), the Council opened and allocated among the Member States , from 1 July 1984 to 30 June 1985 , a Community tariff quota of 90 tonnes , at a duty rate of 4,7 % , for apricot pulp falling within subheading ex 20.06 B II c) 1 aa) of the Common Customs Tariff and originating in Turkey; whereas Council Regulation (EEC) No 3721 / 84 of 18 December 1984 on imports into the Community of agricultural products originating in Turkey (2 ) provides that the duty applicable for the purposes of that tariff quota is to be reduced to 2,3 % HAS ADOPTED THIS REGULATION: Article 1 Article 1 (2 ) of Regulation (EEC) No 1320/ 84 is hereby replaced by the following: '2 . Within the limit of this tariff quota , the Common Customs Tariff duty applicable to these goods shall be suspended at a rate of 2,3 % .' Article 2 This Regulation shall enter into force on 1 January 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 18 December 1984 . For the Council The President P. BARRY ( ») OJ No L 129 , 15 . 5 . 1984, p. 4 . ( 2 ) See page 6 of this Official Journal .